Citation Nr: 0922438	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-35 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for chronic right upper 
extremity cold exposure residuals.  

2.  Entitlement to service connection for chronic left upper 
extremity cold exposure residuals.  

3.  Entitlement to service connection for chronic right lower 
extremity cold exposure residuals.  

4.  Entitlement to service connection for chronic left lower 
extremity cold exposure residuals.  

5.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include posttraumatic stress disorder 
and major depression.  

6.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

7.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from April 1950 to April 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center (RO) 
which denied service connection for right upper extremity 
cold exposure residuals, left upper extremity cold exposure 
residuals, right lower extremity cold exposure residual, left 
lower extremity cold exposure residuals, posttraumatic stress 
disorder (PTSD), bilateral hearing loss disability, and 
tinnitus.  In May 2009, the Veteran submitted a Motion to 
Advance on the Docket.  In June 2009, the Board granted the 
Veteran's motion.  

The issues of the Veteran's entitlement to service connection 
for a chronic acquired psychiatric disorder to include PTSD 
and major depression, chronic bilateral hearing loss 
disability, and chronic tinnitus are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the Veteran 
if further action is required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Chronic right upper extremity cold injury residuals were 
not manifested during active service or at any time 
thereafter.  

2.  Chronic left upper extremity cold injury residuals were 
not manifested during active service or at any time 
thereafter.  

3.  Chronic right lower extremity cold injury residuals were 
not manifested during active service or at any time 
thereafter.  

4.  Chronic left lower extremity cold injury residuals were 
not manifested during active service or at any time 
thereafter.  


CONCLUSIONS OF LAW

1.  Chronic right upper extremity cold injury residuals were 
not incurred in or aggravated by active service and may not 
be presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2008).  

2.  Chronic left upper extremity cold injury residuals were 
not incurred in or aggravated by active service and may not 
be presumed to have been incurred during 


such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2008).  

3.  Chronic right lower extremity cold injury residuals were 
not incurred in or aggravated by active service and may not 
be presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2008).  

4.  Chronic left lower extremity cold injury residuals were 
not incurred in or aggravated by active service and may not 
be presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
Veteran's claims for service connection, the Board observes 
that the RO issued VCAA notices to the Veteran in March 2006, 
July 2006, and January 2007 which informed him of the 
evidence generally needed to support a claim of entitlement 
to service connection and the assignment of an evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  The VCAA notices were 
issued prior to April 2007 rating decision from which the 
instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The report of the 
Veteran's April 1953 physical examination for service 
separation is of record.  However, his complete service 
treatment records and his service personnel records have not 
been incorporated into the claims file.  The RO's attempts to 
obtain the service documentation have been unsuccessful.  The 
records were apparently destroyed in the 1973 fire at the 
National Personnel Record Center.   The Veteran was afforded 
a hearing before a VA hearing officer.  The hearing 
transcript is of record.  The Board is cognizant that an 
examination or opinion was not obtained with respect to the 
Veteran's claims of entitlement to service connection for 
cold injury residuals.  However, as will be discussed below, 
there is no credible lay or medical evidence associating 
those disabilities to active service.  Thus, the VA has no 
duty to obtain an examination or opinion for those claims.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There remains no issue as to the substantial completeness of 
the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Shinseki v. Sanders, 556 U.S. ___ 
(2009).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served continuously for ninety days or more 
during a period of war and Raynaud's disease becomes manifest 
to a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

As noted above, the Veteran's complete service treatment 
documentation has not been incorporated into the claims file 
and was apparently destroyed through no fault of the Veteran.  
However, the report of the Veteran's April 1953 physical 
examination for service separation is of record.  The 
military examiner found that the Veteran's upper and lower 
extremities including his hands and his feet, his vascular 
system, and his neurological system were normal.  No chronic 
cold exposure residuals were identified.  

In his February 2006 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the Veteran advanced that he had 
sustained cold exposure residuals of the hands and the feet 
between December 1950 and June 1952.  He denied receiving any 
treatment for the claimed disorders.  
In his August 2007 notice of disagreement, the Veteran 
reported that he had been exposed to temperatures "well 
below zero with inadequate clothing provided" while serving 
in Korea.  

At the August 2008 hearing before a VA hearing officer, the 
Veteran testified that: he had served in Korea during the 
Korean War; came under enemy mortar and grenade fire; and was 
exposed to extremely cold temperatures.  He acknowledged that 
he had neither been diagnosed with or treated for cold injury 
residuals nor told that he "had frozen feet or frozen 
hands."  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  Chronic upper and lower cold exposure residuals were 
not shown during active service or at any time thereafter.  
In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The Veteran asserts that he incurred chronic cold exposure 
residuals while serving in Korea during the Korea War.  He 
advances that he participated in combat.  Such action has not 
been substantiated or verified.  However, even if it were to 
be conceded that he participated in combat during the Korean 
War, the Board observes that the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) do not eliminate the need for competent 
evidence of the both the existence of the claimed disability 
and a nexus to active service.  The statute merely reduces 
the evidentiary burden on combat veterans as to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service.  Clyburn v. West, 12 Vet. App. 
296, 303 (1999); Libertine v. Brown, 9 Vet.App. 521, 523-24 
(1996).  

The Veteran's claims are supported solely by his own 
testimony and written statements.  Indeed, the record is 
devoid of any objective evidence of chronic cold exposure 
residuals.  The Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the diagnosis or causation of a particular 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Veteran's lay testimony and written statements 
are thus insufficient to establish the existence of chronic 
cold exposure residuals.  Therefore, the Board concludes that 
a preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection for chronic right 
upper extremity, left upper extremity, right lower extremity, 
and lower extremity cold exposure residuals.  


ORDER

Service connection for chronic right upper extremity cold 
exposure residuals is denied.  

Service connection for chronic left upper extremity cold 
exposure residuals is denied.  

Service connection for chronic right lower extremity cold 
exposure residuals is denied.  

Service connection for chronic left lower extremity cold 
exposure residuals is denied.  


REMAND

The Veteran asserts that he sustained a chronic acquired 
psychiatric disorder to include PTSD and depression as the 
result of his Korean War combat experiences.  He contends 
further that he incurred both chronic bilateral hearing loss 
disability and tinnitus secondary to his combat-related noise 
exposure which included an incident in which a fellow soldier 
fired his M1 rifle near his head.  

In an August 2007 written statement and at the August 2008 
hearing before a VA hearing officer, the Veteran related 
that: he had served with the Army's 23rd Signal Battalion, 
Company C; he had assisted another squad within his unit 
which had sustained severe casualties as the result of an 
exploding land mine; his truck had come under attack by an 
enemy Mig jet in the late summer or the early fall of 1951; 
he had been forced to kill a woman carrying a hand grenade in 
the fall of 1951; a weapons carrier which he was driving had 
been hit by enemy mortar or rifle fire in the winter of 1951; 
a fellow soldier had fired his M1 rifle from a position 
approximately four inches from his head during the summer of 
1951; he had subsequently experienced chronic ringing of the 
ears and deafness; he had been a passenger in a weapon 
carrier which struck and killed a Korean child in the summer 
of 1951; and the village near which his unit was bivouacked 
came under enemy mortar fire and he witnessed dying civilians 
during the summer of 1952.  An attempt to verify the 
Veteran's alleged inservice stressful experiences has not 
been undertaken.  

At the August 2008 hearing on appeal, the Veteran testified 
that he had undergone several post-service audiological 
evaluations.  Clinical documentation of the cited treatment 
is not of record.  

The VA should obtain all relevant military, VA, and private 
treatment records and other documentation which could 
potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses his claimed chronic 
acquired psychiatric, hearing loss, and tinnitus 
disabilities.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and 
fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  Then contact the Veteran and request 
that he provide information as to all 
treatment of his chronic psychiatric, 
hearing loss, and tinnitus disabilities 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran for incorporation into the 
record.  

3.  Then submit the Veteran's written 
statements as to his alleged 
combat-related stressors to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) for verification of the 
claimed stressors.  The JSRRC should also 
verify whether the Veteran's unit 
received enemy fire or otherwise 
participated in combat.  

4.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of his chronic acquired 
psychiatric, bilateral hearing loss, and 
tinnitus disabilities.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
If a diagnosis of chronic PTSD is 
advanced, the psychiatric examiner should 
identify the specific stressors 
supporting such a diagnosis.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:

a.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic acquired 
psychiatric disorder had its onset 
during active service; is 
etiologically related to the 
Veteran's Korean War experiences; or 
otherwise originated during or is 
causally related to active service.  

b.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
bilateral hearing loss disability 
had its onset during active service; 
is etiologically related to the 
Veteran's Korean War experiences; or 
otherwise originated during or is 
causally related to active service.  

c.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic tinnitus 
had its onset during active service; 
is etiologically related to the 
Veteran's Korean War experiences; or 
otherwise originated during or is 
causally related to active service.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  
5. Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include PTSD and major depression, 
chronic bilateral hearing loss 
disability, and tinnitus with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002).  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case which 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the statement of the case.  
The Veteran should be given the 
opportunity to respond to the SSOC.  

6.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  Expedited handling 
is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


